FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                         UNITED STATES COURT OF APPEALS                October 9, 2019
                                                                     Elisabeth A. Shumaker
                                      TENTH CIRCUIT                      Clerk of Court



 UNITED STATES OF AMERICA,

           Plaintiff – Appellee,
                                                             No. 19-2019
 v.                                                (D.C. No. 2:18-CR-00957-DP-1)
                                                              (D. N.M.)
 FREDIS TOMAS CHICAS-PEREIRA,

           Defendant – Appellant.


                                   ORDER AND JUDGMENT*


Before MATHESON, McKAY, and BACHARACH, Circuit Judges.


       After examining defense counsel’s Anders brief and the appellate record, this

panel has determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This

case is therefore ordered submitted without oral argument.

       Following a full advisement of his rights, Defendant Fredis Tomas Chicas-Pereira

pled guilty to one count of illegally reentering the country after being removed following

an aggravated-felony conviction, in violation of 8 U.S.C. § 1326(a)(1) and (b)(2). At



       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
sentencing, the district court calculated an advisory guideline range of 51 to 63 months of

imprisonment. Based on Defendant’s lengthy criminal history, including a previous

illegal reentry offense for which he had received a 41-month sentence, the district court

concluded that a within-guideline sentence of 60 months was sufficient but not longer

than necessary to comply with the purposes set forth in 18 U.S.C. § 3553(a).

       Defendant filed a timely notice of appeal. His appellate counsel subsequently filed

a brief asserting that there are no non-frivolous issues to appeal and seeking to withdraw

as counsel pursuant to Anders v. California, 386 U.S. 738 (1967). Defendant submitted a

pro se response in which he argued that there are non-frivolous appellate arguments that

could be raised regarding the district court’s sentencing decision and counsel’s

investigation of the original deportation order.

       When appellate counsel files an Anders brief, we conduct “a full examination of

all the proceedings[] to decide whether the case is wholly frivolous.” Id. at 744. After

reviewing the entire record in this case, we see no non-frivolous issue that counsel could

raise on appeal.

       First, we see no legitimate basis for Defendant to challenge his plea of guilty,

which was entered after a full advisement of rights. See Fed. R. Crim. P. 11(b).

Although Defendant could potentially attempt to challenge the validity of the group-plea

process in which he and several other illegal-reentry defendants received their

advisements together, he did not raise this argument in the district court proceedings, and


                                             -2-
we held in a case involving a very similar group-plea hearing that “[a]ny error was not

plain, given the dearth of applicable Supreme Court and Tenth Circuit case law” on this

issue. United States v. Mejia-Rios, 741 F. App’x 580, 586 n.7 (10th Cir. 2018). Thus, we

are not persuaded that Defendant could raise a non-frivolous argument for plain error

here.

        Defendant contends that his attorney could raise a non-frivolous appellate

argument that trial counsel was ineffective in failing to investigate possible challenges to

the original deportation order. However, “[t]he rule in this circuit . . . is that claims of

constitutionally ineffective counsel should be brought on collateral review,” and this case

does not present one of those “rare [ineffective-assistance] claims which are fully

developed in the record” and thus could be brought on direct appeal instead. United

States v. Galloway, 56 F.3d 1239, 1242 (10th Cir. 1995) (en banc). We therefore

conclude that this potential argument likewise does not present a non-frivolous claim for

relief in this appeal.

        Finally, we see no basis in the record for counsel to raise a non-frivolous challenge

to the district court’s sentencing decision. Defendant did not object to the district court’s

calculation of the advisory sentencing guideline range below, and we see no error, much

less plain error, in the district court’s calculation of this range or explanation of the

sentencing decision. See United States v. Taylor, 843 F.3d 1215, 1219 (10th Cir. 2016);

United States v. Romero, 491 F.3d 1173, 1178 (10th Cir. 2007). Contrary to Defendant’s


                                              -3-
assertions in his pro se response, we see no non-frivolous arguments that could be raised

regarding the potential effect of the recent First Step Act or the earlier Fair Sentencing

Act of 2010 on the district court’s sentencing calculation: Defendant has not cited, nor

have we found, any provisions of the cited Acts that would affect the district court’s

calculation of the guideline range for this illegal-reentry offense. As for the substantive

reasonableness of the 60-month sentence, the record reveals no non-frivolous arguments

that could be raised to rebut the presumption of reasonableness attached to Defendant’s

within-guideline sentence. See United States v. McComb, 519 F.3d 1049, 1053 (10th Cir.

2007).

         We accordingly GRANT counsel’s motion to withdraw and DISMISS the appeal.

Defendant’s motion for leave to file his pro se response out-of-time is GRANTED.

                                                   Entered for the Court



                                                   Monroe G. McKay
                                                   Circuit Judge




                                             -4-